DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 5, 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2018/0043114).
Bowen teaches a method for controlling a temperature of a heater included in an aerosol generating device. Bowen teaches receiving temperature profiles of different types of cigarette from a user terminal (para. 0122); sensing a cigarette coupled to the heater (para. 0056); identifying a type of the sensed cigarette (para. 0056); selecting a temperature profile corresponding to the identified type from among the temperature profiles (para. 0070); and controlling power supplied from a battery to the heater according to the selected temperature profile (para. 0070).  It is noted that the “cartridge” of Bowen reads on the claimed “cigarette”.
Bowen does not specify whether the temperature profiles are received before or after coupling a cigarette to the heater. However, it would have been obvious to one of ordinary skill in the art to try receiving the temperature profile before coupling a cigarette to the heater because only two options exist for the timing of this step and both have reasonable expectation of success. Additionally, receiving the temperature profile before coupling a cigarette ensures that the temperature profile is present on the device in case the user decides to use the aerosol generating device in an area with poor wireless connection.
Regarding claim 2, Bowen teaches that the method comprises identifying a cartridge and receiving data for one or more parameters for the cartridge. Bowen teaches that the one or more parameters are received from a database (para. 0046).
Regarding claim 3, Bowen teaches the temperature profiles of different types of cigarette received from the user terminal are generated based on information input through an input device of the user terminal (0154).  
Regarding claim 4, Bowen teaches the information is input by recognizing one of quick reference (QR) code and bar code (para. 0057).  
Regarding claim 5, Bowen teaches a method of controlling a temperature of a heater included in an aerosol generation device, the method comprising: sensing coupling of a cigarette to the heater (para. 0056); identifying a type of the cigarette (para. 0056); acquiring temperature profiles of different types of cigarette from a storage device for storing the temperature profiles of different types of cigarette, and identifying a temperature profile corresponding to the type of the cigarette, among the temperature profiles of different types of cigarette (para. 122); and controlling the temperature of the heater according to the acquired temperature profile corresponding to the type of the cigarette (para. 0122).
As discussed above, Bowen does not specify whether the temperature profiles are received before or after coupling a cigarette to the heater. However, it would have been obvious to one of ordinary skill in the art to try receiving the temperature profile after coupling a cigarette to the heater because only two options exist for the timing of this step and both have reasonable expectation of success.
Regarding claim 9, Bowen teaches the identifying includes identifying the type of the cigarette using a radio frequency identification (RFID) reader sensing an RFID tag attached to the cigarette, and the acquiring includes transmitting information about the type of the cigarette identified using the RFID reader to a user terminal and receiving the temperature profile corresponding to the information from the user terminal (para. 0051). 
Regarding claim 12, Bowen teaches a method of providing temperature profile information from a user terminal to an aerosol generation device, the method comprising: wirelessly receiving information about a type of a cigarette coupled to the heater from the aerosol generation device (para. 0044); and transmitting the temperature profile found in the cigarette database to the aerosol generation device (para. 0122). Although Bowen does not explicitly disclose a step of searching a cigarette database, Bowen teaches that users have access to a database of user configurations including particular flavors or brand of cigarettes (para. 0149); therefore it would have been obvious to one of ordinary skill in the art to allow a user to search the database to find particular flavors or brands of cigarettes.
Regarding claim 13, Bowen teaches the database is included in a user terminal (para. 0046).  
Regarding claim 14, Bowen teaches the database is included in a server connected to a user terminal through a communication network (para. 0044).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2018/0043114) as applied to claim 1 above, and further in view of BERNARD et al. (KR 2016-0009678).
Bowen teaches a method for controlling a temperature of a heater included in an aerosol generating device. 
Bernard teaches a method for controlling a temperature of a heater included in an aerosol generating device. Bernard teaches recognizing an optical sticker attached to a cigarette (Trans. page 12). It would have been obvious to one of ordinary skill in the art to try an optical sticker to recognize the cigarette of Bowen because Bowen teaches that the vaporizer uses different means for cigarette recognition including the use of a marker (para. 008) wherein an optical sticker is a type of marker.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-5, 9-10, and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741